Citation Nr: 1119389	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-31 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a shrapnel wound scar.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety and depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friends


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Army National Guard from February 1996 to July 1996, and active duty in the Army from January 1997 to May 2005.  He was discharged under other than honorable conditions following his last period of service in May 2005.  However, in July 2008, the Army Discharge Review Board upgraded his discharge to general, under honorable conditions.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) from December 2008 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Waco RO.

The Veteran provided testimony at an April 2011 videoconference hearing before the undersigned at the Waco RO.  A Veterans Service Representative (not on official duty) testified on the Veteran's behalf, from the Providence RO.  A transcript is associated with the claims folder.

At the April 2011 hearing, the Veteran's representative contended that the Veteran was unemployable due to his psychiatric disorders.  Thus, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for PTSD and an acquired psychiatric disorder are herein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

The competent and probative evidence preponderates against a finding that the Veteran has a shrapnel wound scar that is due to any incident or event in active military service.

CONCLUSION OF LAW

A shrapnel wound scar was not incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In September 2008, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA calculates disability ratings and effective dates.  

The Board finds that the contents of the September 2008 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the December 2008 rating decision, August 2009 SOC, and May 2010 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional 60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and treatment records from the Providence and Dallas VA Medical Centers (VAMCs).  

The Board finds that a VA examination or opinion is not necessary to fulfill VA's duty to assist in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no showing that the Veteran incurred a shrapnel wound during service.  Moreover, there is no current documentation of a residual scar from any shrapnel wound.  Further, there are no competent medical opinions suggesting a relationship between any current scar and service, and no other medical evidence of record suggests a causal relationship between any current scar and service.  Thus, an examination is not required here, even under the low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran contends that he has a shrapnel wound scar which was incurred during service.  At the April 2011 Board hearing, he testified that he was hit by shrapnel in the stomach while he was stationed in Kosovo on October 15, 2001.  

His STRs do not show any documentation of this incident or treatment for any kind of shrapnel wound.  At a pre-deployment health assessment conducted in January 2004, the Veteran denied any medical problems and stated his health in general was excellent.  He was found to be deployable.  In addition, the claims file includes a list of in-service treatment visits, and while it lists a number of visits in late 2001, it does not list a visit for treatment of a shrapnel wound or any similar wound.    

Following separation from service, there is no documentation of treatment for or complaints of residuals of a shrapnel wound.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for a shrapnel wound scar.  

First, there is no documentation of a scar on the Veteran's stomach/abdomen or even of a wound in that area during active service.  Accordingly, the greater weight of the probative evidence is against finding that the Veteran has any current residuals of a shrapnel wound.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support any diagnosis of the claimed disability, that holding would not apply.
 
Next, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss a scar and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's scar is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  As noted, the Veteran's service records show no evidence of any shrapnel wound or similar wound during active service.  Following service, there was no documentation of complaints or treatment for any residuals of a shrapnel wound.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating any residuals of a shrapnel wound to military service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a shrapnel wound scar, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for a shrapnel wound scar is denied.  


REMAND

The Board is of the opinion that VA's duty to assist includes affording the Veteran another VA examination with regard to the PTSD and acquired psychiatric disorder claims, as well as attempting to obtain his Social Security Administration (SSA) records, under the facts and circumstances of this case.  

First, the Veteran has indicated that he receives Social Security Disability (SSD) benefits based in his psychiatric diagnoses.  The claims file includes an August 2007 award letter from SSA, indicating that he became disabled under their rules in July 2006.  It does not identify the basis or bases for the award, nor are any of the medical records upon which SSA made its decision included in the claims file.  Thus, the Board finds that VA's duty to assist includes obtaining the Veteran's SSA records, or in the alternative, a response from the SSA indicating the records are not available.  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Next, VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

The Veteran contends that he has PTSD and/or an acquired psychiatric disorder, claimed as anxiety and depression, due to his military experiences.  His claim has been denied due to lack of a consistent diagnosis of PTSD, inability to verify his claimed stressors, and lack of a nexus opinion linking his psychiatric disorders to military service.  

He has several alleged stressors.  He says that, while he was stationed in Iraq, his camp received daily mortar attacks from the enemy.  He also claims that during the invasion of Baghdad in August 2004, an RPG (rocket-propelled grenade) slammed into his best friend's head ([redacted]) when the Veteran was standing right next to him.  He returned fire on the person who had killed his friend, and it turned out that the person was a 9-year-old boy.  Finally, he said he was assigned to serve as a personal body guard for a magician, [redacted], who was visiting from the U.S. to entertain the troops in Kosovo.  They received incoming small arms fire and an RPG, and he protected Ms. [redacted].    

The U. S. Army and Joint Services Records Research Center (JSRRC) has been unable to verify the stressor involving [redacted] [redacted].  However, it is recorded that in April 2004, four members of the Veteran's company were wounded in Balad, Iraq, when a mortar attack started with one mortar striking their sleeping quarters at 8 a.m.  Two "buddy statements" also confirm the occurrence of frequent incoming mortar attacks where they and the Veteran were stationed in Iraq.  

Since the Veteran filed his claim, the VA regulation at 38 C.F.R. 3.304(f) has been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843-852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

The claimed stressors appear to be consistent with the Veteran's service, and are related to fear of hostile military activity.  

With regard to a PTSD diagnosis related to his claimed stressors, the Veteran was afforded a psychiatric VA examination in December 2009.  He vomited during the examination when he was asked about his military stressors, a common occurrence as documented throughout his VAMC records.  The examiner concluded that his symptoms were not consistent with a diagnosis of PTSD, but assessed depressive disorder, not otherwise specified (NOS), and psychosis disorder, NOS.  In addition, he assessed borderline personality disorder.  Given his personality disorder, the examiner was unable to render an opinion as to the etiology of the depression without resorting to speculation.  

However, the Veteran was diagnosed with PTSD by a VAMC psychologist in September 2005.  Specifically, Dr. J.F.L. assessed chronic PTSD, and moderate, single episode major depressive disorder.  She further attributed both disorders to his military experiences and the loss of his military career.  His symptoms of PTSD were associated with combat trauma.  His stories, though somewhat inconsistent (e.g., the dates do not exactly match the timeline of the war) and exaggerated, suggest that he did serve in Iraq and experienced traumatic events.  

Here, a VAMC psychologist has assessed PTSD in compliance with 38 C.F.R. § 4.125(a).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) (DSM-IV).  In addition, she attributed the PTSD to the Veteran's claimed military stressors.  However, in light of the inconsistencies in diagnoses found in the medical records and the findings of the 2009 VA examiner, the Board finds that another VA examination is necessary to determine whether the Veteran has a diagnosis in compliance with 38 C.F.R. § 4.125(a), and if so, whether the claimed stressors support such a diagnosis.  The examiner should also identify any other mental disorders and provide an opinion as to whether or not they are related to military service.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request and obtain any and all records from the Social Security Administration relating to the Veteran's award of Social Security Disability benefits in August 2007, particularly those identifying the disabilities upon which the award was based.  If no records are available, a written statement should be obtained from the SSA to that effect.  

2.  Schedule the Veteran for an examination by a VA psychologist or psychiatrist knowledgeable in assessing PTSD to determine whether the Veteran has PTSD as defined by the criteria in the American Psychiatric Association manual, DSM-IV, based upon his claimed in-service stressor(s).  Any and all studies deemed necessary, including psychological examination and/or testing, should be completed.  The claims file, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

a.  The examiner should be requested to provide an opinion as to whether it is at least as likely as not (i.e., to a degree of probability of 50 percent or more) that the Veteran's claimed in-service stressor(s), if accepted as true, was (were) sufficient to have caused the current psychiatric symptoms, or whether such causation is unlikely (i.e., a probability of less than 50 percent).  The examiner is also requested to determine whether it is at least as likely as not that the diagnostic criteria to support a diagnosis of PTSD have been satisfied by both the in-service stressor(s) and the current symptomatology, consistent with the DSM-IV, or whether it is unlikely (i.e., a probability of less than 50 percent) that those criteria have been met.

b.  If the Veteran is found to have PTSD, the examiner is requested to identify the diagnostic criteria, including the specific stressor(s) supporting the diagnosis, and the current manifestations which distinguish that diagnosis from other psychiatric disorders.  

c.  If the Veteran is found to have any psychiatric disorder(s) other than PTSD, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., to a degree of probability of 50 percent or more), or unlikely (i.e., a probability of less than 50 percent) that any such currently diagnosed psychiatric disorder is causally related to the Veteran's military service.

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

3.  When the development requested has been completed, readjudicate the PTSD/acquired psychiatric disorder claims on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


